DETAILED ACTION
Remarks
A Notice of Withdrawal From Issue was mailed on October 18, 2022 after an internal review of the application.  After review, it was determined that a rejection should have been made in view Jia, et al (US 7,092,564).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia, et al. (US 7,092,564) in view of Port (US 2009/0300526).
Regarding claim 1, Jia teaches (a) a substrate; (b) an artwork image printed on the substrate; (c) a molding image printed on the substrate about the artwork image (column 2, lines 6-8: “printing the combined frame and image on a hardcopy output device…”).
Jia does not specifically teach design of the frame wherein molding image has “a gap area defined between an inside edge of the molding image and an outside edge of the artwork image so as to appear as a floater frame; (d) a shadow image printed on the substrate in the gap area, the shadow image having an appearance of an actual shadow in a real floater frame that has been subject to the subject-sensitive ambient lighting”.  However, Jia teaches a system and method for generating “a visually attractive frame for the image” (See abstract).  Jia teaches creating the frame image choosing and adjusting different aspects of a framing scheme such as “color scheme, intensity, texture, and dimensionality of a boarder or frame that will be visually attractive when combined with the image” (See column 6, lines 37-41) and adjusting “the number of individual boarders in a frame, and for each boarder, the border width, border color, border texture pattern, and border shading pattern (See column 7, lines 20-23).  Further, Jia teaches shading of the frame and/or border may be adjusted to give the appearance of 2 or 3 dimensions (See column 9, lines 29-34) and “a visual perception of a light striking the framed image from a specific direction (See column 9, lines 40-44). 
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia such that “wherein molding image has “a gap area defined between an inside edge of the molding image and an outside edge of the artwork image so as to appear as a floater frame; (d) a shadow image printed on the substrate in the gap area, the shadow image having an appearance of an actual shadow in a real floater frame that has been subject to the subject-sensitive ambient lighting” as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8). 
Furthermore, while the claimed appearance of a floater frame image and a shadow image are obvious in light of the disclosure of Jai, the printed image of the floater frame and shadow image do not have any functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05) 
The only relationship of note in the applicant’s invention is between the printed components of the images defined in the claims. This relationship, however, pertains solely to the content of the images and the visual effect conveyed thereby to an observer.  To summarize, the argued differences between the appellants' invention and the prior art reside exclusively in the content of the printed matter images recited in the claims. On the facts of this case and the legal guidance set forth in Gulack and Miller, these differences are not entitled to patentable weight because the printed matter and the substrate do not have a functional relationship, let alone a functional relationship which is new and unobvious. (see Ex Parte Johnston,78 USPQ2d 1305) 
Further, Jia does not specifically teach “(e) a stretcher bar frame onto which the substrate is mounted”.  However, stretching a printed substrate on a stretch bar was well known in the art prior to the effective filing date of the claimed invention as taught by Port (See paragraph 0021).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia such that the substrate with the printed image is mounted on a stretcher bar frame in order to display the printed image on a wall in a protected and flat manner.

Regarding claim 3, Jia does not specifically teach “further comprising an image of a lighting element printed on the substrate so as to appear as a real lighting element that has been mounted on a real floater frame.”  However, it would have been obvious to on having ordinary skill in the art prior to the effective filing date of the claimed invention  to modify Jia such that the image of the molding “further comprising an image of a lighting element printed on the substrate so as to appear as a real lighting element that has been mounted on a real floater frame” as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).
Furthermore, while the claimed image of a lighting element is obvious in light of the disclosure of Jai, the printed image of the lighting element image does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05)

Regarding claim 4, Jia teaches “an area printed on the substrate that has an appearance of light from the real lighting element reflecting from the artwork image.” (column 9, lines 40-44: “The location of the edges have the lighter shading color and the edges having the darker shading color provide a visual perception of light striking the framed image from a specific direction.”)
Furthermore, while the claimed appearance of light from a real light is obvious in light of the disclosure of Jai, the printed image of light from a real lighting element do not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05)

Regarding claim 5, Jia does not specifically teach “further comprising a reflection image printed on a portion of the substrate in the gap area, the reflection image having an appearance of an expected reflection from a real artwork corresponding to the artwork image onto the a real floater frame that has been subject to the subject-sensitive ambient lighting.”  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia such that the image of the molding “further comprising a reflection image printed on a portion of the substrate in the gap area, the reflection image having an appearance of an expected reflection from a real artwork corresponding to the artwork image onto the a real floater frame that has been subject to the subject-sensitive ambient lighting”  as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).
Furthermore, while the claimed reflection image having an appearance of reflection is obvious in light of the disclosure of Jai, the printed reflection image does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05)

Regarding claim 6, Jia discloses “wherein the reflection image includes colors that appear in a portion of the artwork image.” (column 1, lines 45-50)

Regarding claim 7, Jia does not specifically teach “further comprising at least one molding edge image having an appearance of a side edge of a real molding printed on at least one edge of the substrate so that when the substrate is mounted on the stretcher bar frame, a side of the display appears to have a side edge of the real molding.”  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia such that the image of the molding “further comprising at least one molding edge image having an appearance of a side edge of a real molding printed on at least one edge of the substrate so that when the substrate is mounted on the stretcher bar frame, a side of the display appears to have a side edge of the real molding” as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).
Furthermore, while the claimed molding edge image having appearance of a side edge is obvious in light of the disclosure of Jai, the printed image of the molding edge does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05) 

Regarding claim 8 Jia teaches “further comprising:(a) a texture printed on at least a portion of the molding image; and (b) a glossy coating printed on at least a portion of the texture.”  (column 6, lines 37-41)
Furthermore, while the claimed appearance of texture and/or a glossy coating are obvious in light of the disclosure of Jai, the printed image of texture and/or a glossy coating in the molding image does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05) 

Regarding claim 9 Jia teaches  “(a) generating a digital image of a molding assembled into a digital image of a…” “…frame (column 2, lines 6-8); (b) generating a digital image of an artwork (column 2, lines 6-8);Application No. 16/453,526 Amendment dated 05/26/2022Reply to Office Action dated 05/11/2022 Page 4 of 7(c) generating of a digital image of a shadow that would appear in an actual..” ”…frame that has been subject to the subject-sensitive ambient lighting (column 7, lines 15-30; column 9, lines 40-44); (d) printing the digital image of the…” “…frame (column 2, lines 6-8), the digital image of the artwork and the digital image of the shadow onto a substrate (column 9, lines 40-44).”
Jia does not specifically teach the specific limitations of “a digital image of a floater frame”. 

Page 4 of 7	However, it would have been obvious to on having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia such that the digital image of the frame is of a “floater frame” as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).Sas
Furthermore, while the claimed image having an appearance of a floater frame, the image of a shadow, and the image of an artwork, are obvious in light of the disclosure of Jai, the printed images do not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05) 

Further, (as in claim 1), Jia does not specifically teach “(e) mounting the substrate onto a stretcher bar frame”.  However, stretching a printed substrate on a stretch bar was well known in the art prior to the effective filing date of the claimed invention as taught by Port (See paragraph 0021).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia such that the substrate with the printed image is mounted on a stretcher bar frame in order to display the printed image on a wall in a protected and flat manner.
Regarding claim 13, Jia does not specifically teach “the steps of:(a) generating a digital image of a lighting element corresponding to a real lighting element mounted on a real floater frame; and (b) printing the image of the lighting element onto the substrate.”  However, it would have been obvious to on having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia to include “the steps of:(a) generating a digital image of a lighting element corresponding to a real lighting element mounted on a real floater frame; and (b) printing the image of the lighting element onto the substrate” as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).
Furthermore, while the claimed image of a lighting element is obvious in light of the disclosure of Jai, the printed image of the lighting element image does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05)

Regarding claim 14, Jia teach “the steps of: Application No. 16/453,526 Amendment dated 05/26/2022 Reply to Office Action dated 05/11/2022 Page 5 of 7(a) generating a digital image of a reflectance area that corresponds to light from the real lighting element reflecting from the artwork image (column 9, lines 40-44: “The location of the edges have the lighter shading color and the edges having the darker shading color provide a visual perception of light striking the framed image from a specific direction.”); and (b) printing the reflectance area onto the substrate (column 2, lines 4-8).”  
Furthermore, while the claimed appearance of light from a real light is obvious in light of the disclosure of Jai, the printed image of light from a real lighting element do not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05)

Regarding claim 15, Jia teaches teach “the steps of:(a) generating a digital metallic image on at least a portion of the image of the lighting element so that the metallic image appears in areas of expected metallic reflectance from the lighting element; and (b) printing a glossy coating on at least a portion of the metallic image.” (Column 6, lines 37-41)
Furthermore, while the claimed appearance of the image of the lighting element so that the metallic image appears in the areas expected metallic reflectance from the lighting element are obvious in light of the disclosure of Jai, the printed image of texture and/or a glossy coating in the molding image does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05) 

Regarding claim 16, Jia does not specifically teach “the steps of:(a) generating a digital reflection image that has an appearance of an expected reflection from a real artwork corresponding on a real floater frame that has been subject to the subject-sensitive ambient lighting; and (b) printing the digital reflection image onto the substrate.” However, it would have been obvious to on having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia to include “the steps of:(a) generating a digital reflection image that has an appearance of an expected reflection from a real artwork corresponding on a real floater frame that has been subject to the subject-sensitive ambient lighting; and (b) printing the digital reflection image onto the substrate” as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).
Furthermore, while the claimed reflection image having an appearance of reflection is obvious in light of the disclosure of Jai, the printed reflection image does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05)

Regarding claim 17, Jia teaches “wherein the step of generating a digital reflection image includes generating colors that appear in a portion of the artwork image.  (column 1, lines 45-50)

Regarding claim 18, Jia does not specifically teach “the steps of:(a) generating a digital image of at least one molding edge; and (b) printing the image of at least one molding edge onto the substrate so that a side of the display includes a portion having an appearance of a side edge of a real molding when the substrate is mounted on the stretcher bar frame.”  However, it would have been obvious to on having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia to include ““the steps of:(a) generating a digital image of at least one molding edge; and (b) printing the image of at least one molding edge onto the substrate so that a side of the display includes a portion having an appearance of a side edge of a real molding when the substrate is mounted on the stretcher bar frame” as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).
Furthermore, while the claimed molding edge image having appearance of a side edge is obvious in light of the disclosure of Jai, the printed image of the molding edge does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05) 



Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia, et al. (US 7,092,564) in view of Port (US 2009/0300526) as applied to claims 1 and 9 above, and further in view of Mineheart, “Inspiration behind Air, Rapunzel and Sea, From our Printed Frame Collection”, Mineheart: Inspiration behind Air, Rapunzel and Sea, From our Printed Frame collection. (mineheartblog.blogspot.com), 02/06/2014.
Regarding claim 2, Jia does not specifically teach “further comprising an image of at least one molding joint printed on a corner of the substrate that includes an image of a shadow associated with a corresponding molding joint in the real floater frame.”  However, Mineheart teaches an image of a molding joint at the four corners of the frame image (See Figures).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia such that the image of the molding “further comprising an image of at least one molding joint printed on a corner of the substrate that includes an image of a shadow associated with a corresponding molding joint in the real floater frame” as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).
Furthermore, while the claimed image with a molding joint is obvious in light of the disclosure of Jai, the printed image of a molding joint does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05) 

Likewise, regarding claim 12, Jia does not specifically teach “the steps of:(a) generating a digital image of at least one molding joint having a shadow associated with a corresponding molding joint in the real floater frame; and (b) printing the image of the at least one molding joint adjacent to a corner of the substrate.”  However, Mineheart teaches an image of a molding joint at the four corners of the frame image (See Figures).
Thus, it would have been obvious to on having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia to include “the steps of:(a) generating a digital image of at least one molding joint having a shadow associated with a corresponding molding joint in the real floater frame; and (b) printing the image of the at least one molding joint adjacent to a corner of the substrate” as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).
Furthermore, while the claimed image with a molding joint is obvious in light of the disclosure of Jai, the printed image of a molding joint does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05) 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia, et al. (US 7,092,564) in view of Port (US 2009/0300526) as applied to claim 9 above, and further in view of The Picture Framers Grumble, “Photographing framed art”, https://www.thegrumble.com/threads/photographing-framed-art.7282/, 07/19/2004.
Regarding claim 10, Jia does not specifically teach “the step of generating of a digital image of a shadow comprises digitally photographing an actual artwork mounted in a floater frame and subject to the subject-sensitive ambient lighting.”   However, taking photographs of framed artwork with a digital camera was well known in the art prior to the effective filing date of the claimed invention as taught by The Picture Framers Grumble.  Thus, it would have been obvious to on having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jia to include the step of generating of a digital image of a shadow comprises digitally photographing an actual artwork mounted in a floater frame and subject to the subject-sensitive ambient lighting as an obvious variant in order to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).
Furthermore, while the claimed image of a shadow of an actual artwork subject to ambient lighting is obvious in light of the disclosure of Jai, the printed image of a molding joint does not have an functional or structural association with the underlying substrate, therefore the image printed has not been given patentable weight (see MPEP 2111.05) 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia, et al. (US 7,092,564) in view of Port (US 2009/0300526) as applied to claim 9 above, and further in view of Obert (US 2016/0292908).
Regarding claim 11, Jia does not specially teach “the step of generating of a digital image of a shadow comprises employing a graphics program with ray tracing capability to simulate an actual artwork mounted in a floater frame and subject to the subject-sensitive ambient lighting.”  However, Obert teaches updating a digital image with the addition of shadows utilizing a ray tracing computer graphics technique (See abstract and paragraph 0005).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Jia such that the digital composite image is modified by a ray tracing graphics program where the image includes a photography of an actual artwork mounted in a floater frame in order to provide a printed image of a framed image that appears 3D and to provide a combination of frame, mat and print that is visually pleasing (See Jia: column 1, lines 46-47) and inexpensive (See Jia: column 2, lines 6-8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
December 3, 2022